Citation Nr: 0712983	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-41 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  He served in Vietnam from September 1969 to 
September 1970.  The veteran received the Combat Infantryman 
Badge.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are addressed in the 
remand that follows the order section of this decision.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110 , 1154(West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letter 
mailed in February 2004, prior to the initial adjudication of 
the claim.  Although VA did not specifically inform the 
appellant that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for PTSD, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for PTSD.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that service medical records have 
been obtained and the veteran has been afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the pertinent 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the veteran participated in combat in Vietnam, there 
is no medical evidence of PTSD in service or thereafter.  
Moreover, a May 2004 VA examiner found that the veteran 
currently fails to meet the criteria found in the DSM IV for 
a diagnosis of PTSD.  

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable to the claim.  




ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, the veteran was awarded the Combat Infantry 
Badge.  He served in Vietnam as a light weapons infantryman 
and contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are the result of his combat service.  In view of the 
veteran's contentions and his confirmed participation in 
combat, the Board has determined that he should be afforded a 
VA examination to determine whether he currently has hearing 
loss disability and tinnitus as a result of such service.

In addition, while this case is in remand status, the veteran 
should be provided the notice required by Dingess.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination to determine 
the etiology of any currently present 
bilateral hearing loss disability and 
tinnitus.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

For purposes of determining the etiology 
of the claimed disabilities, the examiner 
should assume that the veteran was 
subjected to acoustic trauma during his 
combat service.  Based upon the claims 
folder review and the examination 
results, the examiner should provide an 
opinion with respect to each of the 
claimed disabilities found to be present 
as to whether there is a 50 percent or 
better probability that the disability is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


